Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
“[T]o be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”  MPEP 2163. 
AX being a methylammonium compounds (“MAC”) has priority date of May 5, 2014 
AX being formamidinium (“FA”) compounds, 5-aminovaleric acid (“5-AVA”) compounds has priority date of April 10, 2015.
AX being any organic halide material has priority date of November 3, 2016.

Election/Restrictions
Applicant’s election of Species a) through c) in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “first evaporator unit” in claim 1, which will be examined as a container/crucible and the heater (Fig. 8). 
 The “a flow control unit” in claim 1, which will be examined as a fan system, a pump system, and a combination thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the source material AX is an organic material. The A term is not limited. Provisional App. 61/988587 limits the AX material to a MAC. ‘587 at paras. [0015-16, 19, 21-22, 24-28]. The PCT App. PCT/JP2015/002041 recites that the AX materials wherein A is selected from MAC as well as FA compounds, 5-AVA compounds.  PCT at paras. [0006, 08, 33-39]; cls. 1, 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Snaith (US 2015/0249170; Snaith), Nakamura (5,556,472, Nakamura), Hu (2011/0101245; Hu), and Migita (2001/0013311; Migita)
Snaith discloses a method for creating a perovskite solar cell. Abs. Snaith creates the solar cell by forming a mixed halide using dual source vapor deposition in a housing. [0005]. Snaith utilizes crucibles under a vacuum (10-4 mbar). [0684]. One crucible contains FA halide compounds—required based on the disclosure at [0146-0149; 0685]—and the other a metal halide. [0133; 0136-0137]. See paras [0133] through [0200] for a complete list of suitable moieties. The crucibles evaporate simultaneously from the separate crucibles at a desired ratio and based on the reading of sensors. Id.; [0708].
Snaith adjusts deposition rates and times for each of the two sources. Id. Note that the deposition rate is a function of temperature of evaporation from the crucible. Snaith has an interest in controlling the deposited thickness. [0684; 0708]. Snaith varies and monitors the film thickness near the substrate. [0708]. Snaith heats the substrate after deposition. [0684]. 
Snaith uses two shutters which are moved to commence deposition on the substrate. [0684, 0710].  The shutters are provided over the crucibles. Therefore, the first shutter is vertically downward the substrate stage and would expose the substrate stage upon movement during deposition. The 

    PNG
    media_image1.png
    502
    581
    media_image1.png
    Greyscale

Snaith also discloses that the first evaporator unit, and the substrate stage have horizonal cross sectional shapes. Figs. 18-19. The evaporator unit and the substrate stage have an overlap. Id. The claim does not limit the details of the overlap. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

    PNG
    media_image2.png
    636
    727
    media_image2.png
    Greyscale


Furthermore, given Figures 18 and 19, the overlap and position of the sources in relation to the substrate holder control the area of the plume that overlaps from the first and second sources. 
The determination of optimum or workable ranges of the overlap to achieve the overlap of the plumes, as well as complete deposition on the entire substrate would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and optimize the overlap of the sources and the substrate holder to achieve desired plumes, and plumes overlap resulting in appropriate ratio of deposition of the composition on the substrate—to achieve the perovskite structure.

Snaith does not disclose that the housing chamber comprises a gate valve connected to a pump unit for controlling the pressure in the housing. 
However, Nakamura discloses a film deposition apparatus. Title. Nakamura evacuates the chamber to obtain a vacuum and perform film deposition. col.4, ll. 19-24. To achieve the vacuum Nakamura utilizes a diffusion pump. col.10, ll. 50-51. See Figures 1-4.  The system includes a gate valve that allows evacuating the housing. col.10, ll. 60-67. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and utilize a system that utilizes a gate valve and a pump unit to control the pressure inside the housing. Nakamura discloses such a system is utilized to achieve vacuum pressures when depositing films. 

Snaith discloses heating the  substrate but does not explicitly disclose the substrate stage  provides controlling of the temperature of the substrate.

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and utilize a heater in the substrate holder portion to adjust the temperature of the substrate during deposition. This is an advantage to enable proper chemical reactions to occur and turn off when the film is formed.
The method of Snaith and Nakamura would open the gate valve to extract gases and achieve vacuum. The first and second position can be the same as the deposition is occurring with vacuum pump extracting any vapor until the end of the film formation.

Snaith discloses the use of crucibles and shutters as shown above. Snaith implies that after deposition the shutter covers the crucible (as it would have been necessary once the process is repeated because the method of Snaith discloses the shutters covering the crucibles at the beginning of the process). Snaith is not explicit regarding the covering once the thickness is reached.
However, Hu discloses a method for forming films via evaporation. Title, Abs. The evaporation comprises a shutter which is adapted to cover the crucible. [0011]. Hu moves the shutter to cover the crucible as soon as it detects the desired thickness is reached. Id. This allows stopping the coating process.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method Snaith and move the shutter once the desired thickness is reached. Snaith implies this is desired, and Hu explicitly discloses that this is known in the art.

Snaith discloses forming the perovskite layer via vapor-phase growth as shown above. Snaith does not disclose a flow control unit which controls the circulation of the AX vapor. 



    PNG
    media_image3.png
    371
    409
    media_image3.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and introduce a flow control unit to introduce gases into the vacuum apparatus. Migita discloses that doing so allows deposition of the perovskite starting materials and more importantly allows control of the rate growth of the film. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claim 2: The combined references Snaith/Nakamura/Hu/Mijita discloses the method as show above. In particular the combined references disclose that the sources overlap the substrate holder and therefore enable deposition that is substantially directional. Mijita then discloses the addition of a gas 

    PNG
    media_image4.png
    371
    409
    media_image4.png
    Greyscale


Re Claim 3: Snaith discloses forming the film on glass substrates. [0684]. The method can be utilized to create flexible and tandem devices. [0693]. The court has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04(IV)(A). 

Re Claim 5: Snaith discloses positioning the substrate on the substrate stage. Otherwise no deposition would occur on the substrate. Snaith/Nakamura disclose that the temperature control occurs after placing the substrate on the holder. Nakamura at col.10, ll. 61-67. 

Claim 1-5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Snaith (US 2015/0249170; Snaith), Nakamura (5,556,472, Nakamura), Hu (2011/0101245; Hu), Migita (2001/0013311; Migita), and Hasegawa (US 2008/0274616; Hagesawa)



Re Claim 4: Snaith discloses that the perovskite process is done at temperatures that don’t exceed 150C. [0005; 0456]. Snaith does not explicitly disclose that the substrate stage controls the temperature between 15C and 25C.
However, Hasegawa deposits films via chemical vapor deposition on substrates. Abs. Hasegawa discloses the substrate holder comprises a temperature control system. [0044]. The temperature control system allows controlling the temperature including heating and cooling. Id. The system enables control of the substrate to room temperature to 400C. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and utilize a control system having cooling and heating to enable control of the substrate including room temperature. This would be beneficial when handling the substrate between deposition different layers or transportation. 
It would also be beneficial to maintain the substrate at room temperature after attaching to the substrate holder because Snaith discloses it desires low temperature and further has the advantage of preventing chemical reactions/degradation due to higher temperatures of the substrate particularly during deposition.

Claim 1-5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Snaith (US 2015/0249170; Snaith), Nakamura (5,556,472, Nakamura), Hu (2011/0101245; Hu), Migita (2001/0013311; Migita), and Liu et al. (Efficient planar heterojunction perovskite solar cells by vapor deposition, Nature, 501, 395-398, 2013)


However, Liu discloses a method for creating a perovskite solar cell. Title. Liu creates the solar cell by forming a mixed halide using dual source vapor deposition. p. 395, col.2, ll. 4-5. Liu utilizes ceramic crucibles under a vacuum (10-5 mbar). Methods Summary, p.398, col.1. The crucibles evaporate simultaneously from the separate crucibles at a desired ratio and based on the reading of sensors. Id. The substrate holder is water-cooled to 21C. Methods, col.1. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and control the temperature of the substrate to 21 C. Liu discloses that this temperature is suitable for the formation of perovskite films from dual sources. 

Re Claim 3: See rejection above and furthermore Liu discloses that the dual source vapor deposition results in superior uniformity over a range of length. col.1, last paragraph, p.396.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Snaith (US 2015/0249170; Snaith), Nakamura (5,556,472, Nakamura), Hu (2011/0101245; Hu), Migita (2001/0013311; Migita), and Unger et al. (Chloride in Lead Chloride-Derived Organo-Metal Halides for Perovskite-Absorber Solar Cells, Chem. Mater., 2014, 26, 7158-7165; Unger)
Re Claim 6: Snaith/Nakamura/Hu/Migita disclose the method as shown above. Nakamura further discloses a load lock type MBE apparatus a sample introducing chamber (30—second housing). col.15, ll.2-20. The chamber 30 is coupled through a gave valve (31—third gate valve). Id. The valve hermetically shuts off the molecular flows of the vacuum chamber and the introducing chamber (30). Id. 
Nakamura discloses that achieving the vacuum is done via a gate valve and pump unit as shown above.  In the absence of any discussion, it would be expected the same mechanism is utilized for evacuating the load-lock chamber--second gate valve and second pump unit.
Nakamura introduces the substrate into the second housing, achieves a vacuum pressure, equal to the main housing. col. 15, ll. 23-39. Nakamura opens the third gate valve to introduce the substrate into the holder. Id. The transport mechanism is removed and the gate valve closed. Id. 
Nakamura discloses that the system allows for deposition when the housing comprises gas while the second housing is under vacuum. col.17, ll. 52-67. This allows cooling down treatments and quickly restart film deposition process, Id., or to continuously deposit films on the substrate. col.18, ll. 15-20. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and utilize a second housing to be able to introduce and retrieve samples from the housing without losing vacuum pressure or conditions of the system.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and modify the method such that the system introduces gas into the housing prior to placing the substrate because it enables to continuously deposit films on the substrate. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Although Snaith/Nakamura/Hu/Migita disclose that the method can introduce gas from the flow control unit it is not explicit that Ax vapor is being deposited.
However, Unger discloses fabricating perovskite solar cells. Introduction. The method comprises applying an organic halide and a metal halide similarly to Snaith. Unger discloses that the precursors are applied in multiple layers and then the substrate is annealed to form the perovskite. Abstract. Section 3.1. 

    PNG
    media_image5.png
    269
    277
    media_image5.png
    Greyscale


It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Snaith and deposit the two components as layer by layer as discussed by Unger to form the perovskite layer. This would be compatible with Snaith’s process which performs heating steps after deposition. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Re Claim 7: Snaith/Nakamura/Hu/Migita disclose the method as shown above. Further the combined references imply that after the film is formed the substrate is removed from the substrate chamber. This would occur from the second housing as taught by Nakamura. This allows further processing of the substrate to form the solar cell. 
Furthermore, the method would benefit from maintaining the vacuum pressure since it allows faster processing throughput. Nakamura at col.15, ll. 22-39; col.17, l.63-col.18, l.30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712